UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/2010 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for the remaining series as appropriate. Dreyfus Emerging Markets Fund 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus Emerging Markets Fund SEMIANNUAL REPORT November 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 22 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Emerging Markets Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Emerging Markets Fund, covering the six-month period from June 1, 2010, through November 30, 2010. Stocks throughout the global markets delivered respectable returns during the reporting period, despite periodic bouts of market volatility stemming from economic uncertainty and events. Although GDP growth in most countries was positive throughout the reporting period, the global economic recovery has been milder than historical averages, in particular in the U.S. Most notably, heavy sovereign debt burdens recently renewed credit concerns in Europe, effectively barring some governments from adopting more stimulative fiscal policies. However, robust demand from the worlds emerging markets has taken up some of the slack, supporting corporate earnings and stock prices. We are cautiously optimistic regarding global economic and market prospects in 2011. Global expansion should gain a degree of momentum, led by financially strong emerging markets countries, while debt hangover countries in the developed world may face continued economic challenges. Monetary policy remains stimulative in most markets, and inflation-adjusted interest rates and inflation remain low. So is your portfolio positioned accordingly given these recent global economic events? Talk with your financial advisor, who can help you evaluate your portfolio investments within the new global economic framework to help meet your individual investment needs and future capital goals. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation December 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2010, through November 30, 2010, as provided by D. Kirk Henry, Portfolio Manager Fund and Market Performance Overview For the six-month period ended November 30, 2010, Dreyfus Emerging Markets Funds Class A shares produced a total return of 14.97%, Class B shares returned 14.38%, Class C shares returned 14.58% and Class I shares returned 15.13%. 1 In comparison, the funds benchmark, the Morgan Stanley Capital International Emerging Markets Index (MSCI EM Index), achieved an 18.78% total return for the same period. 2 Emerging markets equities continued to advance strongly over the reporting period, as global investors increasingly allocated capital away from sluggish developed-market economies and into the faster-growing economies of Asia and Latin America.The fund produced lower returns than its benchmark, primarily due to shortfalls in Korea, Taiwan and Brazil and the impact of frictional cash. The Funds Investment Approach The fund seeks long-term capital growth. In seeking to do so, the fund invests at least 80% of its assets in the stocks of companies organized, or with a majority of assets or business, in emerging market countries generally represented in the MSCI EM Index. Normally, the fund will not invest more than 25% of its total assets in any single emerging market country. We identify potential investments through quantitative and fundamental research, using a value-oriented, research-driven approach that emphasizes individual stock selection over economic and industry trends.We assess how a stock is valued relative to its intrinsic worth, the companys efficiency and profitability, and the presence of a catalyst that could trigger an increase in the stocks price in the near- or mid-term. Emerging Markets Fueled the Global Economic Recovery Robust demand for goods and services from the emerging markets continued to support global manufacturing activity during the reporting period, helping the worldwide economy to stage a choppy and sluggish recovery from recession. Business fundamentals and corporate earnings TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) growth in the emerging markets proved to be sustainably strong, regional financial institutions have not been hampered by non-performing mortgages or other troubled loans, governments have become more fiscally sound and a growing middle class has demonstrated an ample appetite for consumption. In response, global investors increasingly deployed investment capital to companies in Asia, Latin America,Africa and the Pacific Rim, driving stock prices broadly higher. In contrast, most developed markets remained mired in economic weakness. Europe has been roiled by a sovereign debt crisis, an appreciating currency has dampened exports in Japan, and high unemployment levels and weak housing markets have constrained economic activity in the United States. Stock Selections Dampened Funds Results Although the fund participated in the emerging markets gains to a substantial degree, its performance relative to its benchmark was hindered by its holdings in South Korea, where the market reacted negatively to heightened tensions with North Korea. In addition, our focus on domestically oriented stocks hurt the funds relative performance when exporters fared better despite our concerns regarding potentially adverse currency movements. Underperforming holdings in South Korea included Tong Yang Life Insurance, and consumer goods conglomerate Nong Shim. In Taiwan, the fund did not hold semiconductor manufacturer HTC Corp., which advanced along with the popularity of Android smartphones.A relatively new position in Brazil, meat processor JBS, lagged other Brazilian consumer staples stocks.As noted, the funds cash holdings also weighed on its relative performance. Our stock selection strategy produced better results in China, where the funds industrial and consumer discretionary holdings fared particularly well. For example, Guangzhou Automobile Group rose amid robust consumer demand, and Harbin Power Equipment benefited from increased domestic energy consumption. In other parts of Emerging Asia,Thai financial institution Kasikornbank and casino operator Genting Malaysia produced above-average gains. Other top performers during the reporting period included Indias Bharti Airtel, Bank of India and State Bank of India, as well as Banco Santander and petrochemicals maker Braskem in Brazil. 4 Finding Opportunities Throughout the World We remain optimistic regarding the future prospects of the emerging markets, which we expect to continue to exhibit superior fundamentals compared to more developed markets. However, we believe emerging-markets economies may have entered a period of transition from industrial development to consumer-oriented growth as disposable incomes rise among a growing middle class. In addition, potential inflationary pressures could put pressure on corporate earnings in some markets. We believe that selectivity is likely to be a key to success in 2011 and beyond. Indeed, such a market may be particularly well suited to our research-intensive investment approach. As they became more richly valued, we recently trimmed the funds holdings in Thailand and Malaysia, and we have maintained underweighted exposure to Latin America.We have increased the funds exposure to Korea and Taiwan, due to a more favorable outlook. From a market sector perspective, we have found attractively valued opportunities in the energy, telecommunications and technology sectors. December 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity.These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of gross dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Emerging Markets (MSCI EM) Index is a market capitalization-weighted index composed of companies representative of the market structure of 21 emerging market countries in Europe, Latin America and the Pacific Basin. Investors cannot invest directly in any index. TheFund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Emerging Markets Fund from June 1, 2010 to November 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 9.81 $ 15.10 $ 13.99 $ 8.74 Ending value (after expenses) $1,149.70 $1,143.80 $1,145.80 $1,151.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 9.20 $ 14.17 $ 13.11 $ 8.19 Ending value (after expenses) $1,015.94 $1,010.98 $1,012.03 $1,016.95  Expenses are equal to the funds annualized expense ratio of 1.82% for Class A, 2.81% for Class B, 2.60% for Class C and 1.62% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2010 (Unaudited) Common Stocks97.2% Shares Value ($) Brazil14.0% Banco Santander Brasil, ADS 1,096,940 14,315,067 Brasil Telecom, ADR 66,080 a 1,357,283 Centrais Eletricas Brasileiras 349,462 4,583,810 Cia de Saneamento de Minas GeraisCopasa 633,200 10,118,792 Cielo 994,200 8,639,671 Embraer, ADR 113,090 3,293,181 Gerdau, ADR 740,290 8,602,170 Grendene 895,705 4,910,549 Itau Unibanco Holding, ADR 523,326 12,209,196 JBS 2,779,900 10,619,588 Light 594,300 7,618,520 Petroleo Brasileiro, ADR 1,530,390 47,455,751 Porto Seguro 427,110 6,426,827 Redecard 973,500 12,689,680 Tele Norte Leste Participacoes, ADR 529,950 7,466,995 Vale, ADR 556,500 17,629,920 China13.0% Asia Cement China Holdings 11,075,500 4,920,796 Beijing Capital International Airport, Cl. H 20,714,000 11,337,201 China Communications Services, Cl. H 8,776,000 5,334,473 China Construction Bank, Cl. H 10,481,130 9,461,916 China Dongxiang Group 9,704,000 4,336,439 China Petroleum & Chemical, ADR 55,800 5,180,472 China Petroleum & Chemical, Cl. H 4,690,000 4,366,808 China Railway Construction, Cl. H 3,850,500 4,571,945 China Railway Group, Cl. H 13,044,000 9,138,242 China Shenhua Energy, Cl. H 1,489,500 6,262,917 Guangzhou Automobile Group, Cl. H 2,786,603 3,775,233 Harbin Power Equipment, Cl. H 180,000 270,750 Huaneng Power International, ADR 179,380 3,860,258 Huaneng Power International, Cl. H 10,513,600 5,632,455 Industrial & Commercial Bank of China, Cl. H 29,502,000 22,947,815 Lumena Resources 8,570,000 3,410,297 Maanshan Iron and Steel, Cl. H 6,620,000 3,486,858 PetroChina, ADR 41,720 5,124,885 TheFund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) China (continued) PetroChina, Cl. H 16,684,000 20,733,873 Renhe Commercial Holdings 70,718,000 12,841,094 Sinotrans, Cl. H 24,556,500 7,400,061 TPV Technology 3,287,630 2,112,693 Weiqiao Textile, Cl. H 9,482,100 7,754,097 Hong Kong5.2% BYD Electronic International 15,047,500 7,421,917 China Mobile 2,015,500 20,102,829 China Mobile, ADR 148,690 7,412,197 China Power International Development 30,299,872 6,360,355 Cosco Pacific 4,932,062 7,812,438 Global Bio-Chem Technology Group 47,676,980 a 7,613,483 Ju Teng International Holdings 182,000 72,893 NWS Holdings 5,533,251 8,878,740 Hungary.3% MOL Hungarian Oil and Gas 36,960 a India8.5% Bank of India 730,533 7,174,621 Bharti Airtel 2,472,956 19,079,241 Glenmark Pharmaceuticals 946,650 7,230,481 India Cements 5,498,033 12,680,651 Jubilant Industries 18,242 a,b 63,150 Jubilant Life Sciences 467,660 2,731,456 Mahanagar Telephone Nigam 3,550,200 a 4,092,962 NMDC 1,092,250 5,780,820 Patni Computer Systems 492,040 4,992,431 Reliance Industries 1,034,740 22,211,680 Rolta India 2,490,350 8,724,502 State Bank of India 120,860 7,737,441 State Bank of India, GDR 40,600 c 5,257,700 Indonesia1.2% Astra Agro Lestari 46,500 124,305 Indosat 8,511,000 5,087,381 8 Common Stocks (continued) Shares Value ($) Indonesia (continued) International Nickel Indonesia 3,681,000 1,823,387 Medco Energi Internasional 8,794,500 3,261,188 Telekomunikasi Indonesia 5,407,500 4,758,648 Israel.2% Teva Pharmaceutical Industries, ADR 54,850 Malaysia2.6% Genting Malaysia 11,752,580 12,058,685 Malayan Banking 4,074,130 10,945,808 Petronas Chemicals Group 2,289,200 3,866,526 Sime Darby 1,098,700 3,010,802 Tenaga Nasional 1,231,150 3,303,796 Mexico2.1% America Movil, ADR, Ser. L 67,300 3,799,758 Consorcio ARA 5,105,200 3,148,708 Desarrolladora Homex, ADR 218,710 a 7,359,592 Embotelladoras Arca 155,430 666,066 Grupo Continental 2,042,150 5,718,576 Grupo Simec, Ser. B 350,700 a 851,152 Industrias CH, Ser. B 659,600 a 2,360,073 Urbi Desarrollos Urbanos 1,080,700 a 2,476,577 Philippines.5% Bank of the Philippine Islands 4,656,980 Poland1.6% Asseco Poland 565,734 8,982,569 Bank Pekao 66,360 3,894,467 Telekomunikacja Polska 1,325,830 6,913,024 Russia4.9% Gazprom, ADR 1,797,785 39,982,738 LUKOIL, ADR 198,465 10,975,114 MMC Norilsk Nickel, ADR 182,061 3,600,620 VimpelCom, ADR 506,940 7,943,750 TheFund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) South Africa8.9% Anglo Platinum 83,820 a 7,817,409 AngloGold Ashanti, ADR 38,946 1,823,841 ArcelorMittal South Africa 474,375 5,019,470 Barloworld 493,720 4,176,546 JD Group 1,111,404 8,539,920 MTN Group 539,650 9,213,861 Murray & Roberts Holdings 2,205,464 11,968,321 Nampak 1,532,773 4,771,581 Nedbank Group 563,870 9,897,686 Sappi 972,873 a 4,740,403 Sasol 280,920 12,487,974 Sasol, ADR 25,770 1,151,146 Standard Bank Group 1,779,165 25,593,487 Telkom 1,029,507 5,096,188 South Korea18.1% CJ Cheiljedang 23,139 4,270,956 Grand Korea Leisure 293,720 5,117,426 Hite Brewery 52,947 5,343,108 Hyundai Development 341,790 9,978,947 Jinro 81,640 2,556,091 KB Financial Group 399,280 18,631,230 KB Financial Group, ADR 51,408 2,366,824 Korea Electric Power 243,015 a 5,806,034 Korea Electric Power, ADR 54,510 a 649,214 Korea Exchange Bank 521,620 5,038,937 Korean Reinsurance 569,198 5,768,567 KT&G 157,787 8,533,073 KT, ADR 238,730 4,855,768 LG Electronics 177,823 15,797,627 Lotte Chilsung Beverage 4,655 3,320,411 Nong Shim 63,783 11,250,322 POSCO 33,102 12,976,418 10 Common Stocks (continued) Shares Value ($) South Korea (continued) POSCO, ADR 17,380 1,710,887 Samsung Electronics 53,539 38,143,190 Samsung Fire & Marine Insurance 75,735 12,476,613 Shinhan Financial Group 398,808 15,375,813 Shinsegae 12,060 5,897,895 SK Telecom 53,654 7,913,433 SK Telecom, ADR 354,120 6,367,078 Tong Yang Life Insurance 958,760 9,633,909 Yuhan 66,812 9,249,031 Taiwan11.4% Asia Cement 5,817,350 5,763,437 Asustek Computer 831,817 7,190,479 AU Optronics 2,224,000 a 2,225,277 AU Optronics, ADR 758,430 a 7,538,794 Catcher Technology 2,416,000 7,410,678 Chinatrust Financial Holding 14,024,807 8,442,720 First Financial Holding 17,510,775 11,718,849 HON HAI Precision Industry 1,384,016 4,926,293 KGI Securities 8,787,000 4,050,106 Nan Ya Printed Circuit Board 2,500,486 8,859,263 Quanta Computer 8,985,000 17,656,081 Siliconware Precision Industries 3,291,000 3,427,844 Siliconware Precision Industries, ADR 233,630 1,200,858 SinoPac Financial Holdings 29,516,103 10,748,093 Taiwan Semiconductor Manufacturing 7,806,638 16,236,885 Taiwan Semiconductor Manufacturing, ADR 83,230 894,722 Tatung 27,522,000 a 6,572,957 Transcend Information 2,942,940 6,854,711 United Microelectronics 25,152,445 12,459,671 United Microelectronics, ADR 132,650 378,052 TheFund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Thailand1.9% Bangkok Bank 1,646,160 8,004,814 Kasikornbank 2,319,100 9,282,537 PTT 707,200 7,228,740 Turkey.7% Turk Sise ve Cam Fabrikalari 1 a 2 Turkcell Iletisim Hizmet 640,740 4,345,733 Turkcell Iletisim Hizmet, ADR 91,370 1,556,945 Turkiye Is Bankasi, Cl. C 904,051 3,498,622 United Kingdom1.1% African Barrick Gold 1,354,320 10,954,214 JKX Oil & Gas 608,128 2,921,928 United States1.0% iShares MSCI Emerging Markets Index Fund 271,050 Total Common Stocks (cost $1,132,880,929) Preferred Stocks1.9% Brazil Braskem, Cl. A 514,300 a 5,456,151 Cia de Tecidos do Norte de MinasCoteminas 973,648 2,555,358 Cia Energetica de Minas Gerais 783,957 13,030,896 Gerdau 56,400 641,432 Itau Unibanco Holding 135,900 3,110,974 Total Preferred Stocks (cost $17,226,750) 12 Number of Rights.1% Rights Value ($) China China Construction Bank, Cl. H 733,679 a 248,493 Industrial & Commercial Bank of China, Cl. H 1,327,590 a 435,971 Total Rights (cost $0) Total Investments (cost $1,150,107,679) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% ADRAmerican Depository Receipts GDRGlobal Depository Receipts a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors.At November 30, 2010, the value of this security amounted to $63,150 or less than .01% of net assets. c Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2010, this security had a market value of $5,257,700 or .4% of net assets. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 22.4 Industrial 6.5 Energy 15.2 Utilities 5.1 Information Technology 14.9 Consumer Staples 4.6 Materials 10.6 Health Care 1.7 Telecommunication Services 10.5 Exchange Traded Funds 1.0 Consumer Discretionary 6.7  Based on net assets. See notes to financial statements. TheFund 13 STATEMENT OF ASSETS AND LIABILITIES November 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 1,150,107,679 1,255,485,856 Cash 2,410,786 Cash denominated in foreign currencies 21,593,222 21,570,850 Receivable for investment securities sold 37,175,248 Dividends and interest receivable 2,658,254 Receivable for shares of Common Stock subscribed 1,872,209 Unrealized appreciation on forward foreign currency exchange contractsNote 4 970 Prepaid expenses 44,004 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 2,023,477 Bank loan payableNote 2 31,500,000 Payable for shares of Common Stock redeemed 12,020,615 Payable for investment securities purchased 9,305,787 Unrealized depreciation on forward foreign currency exchange contractsNote 4 2,631 Interest payableNote 2 1,527 Accrued expenses 484,212 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,188,174,440 Accumulated undistributed investment incomenet 6,628,702 Accumulated net realized gain (loss) on investments (34,310,903) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 105,387,689 a Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 581,951,389 705,112 31,787,717 651,435,710 Shares Outstanding 46,465,693 58,720 2,593,059 51,580,697 Net Asset Value Per Share ($) a Net of $823,199 deferred capital gains country tax. See notes to financial statements. 14 STATEMENT OF OPERATIONS Six Months Ended November 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $1,677,411 foreign taxes withheld at source): Unaffiliated issuers 11,633,594 Affiliated issuers 32,647 Interest 11,207 Total Income Expenses: Management feeNote 3(a) 6,981,866 Shareholder servicing costsNote 3(c) 1,484,614 Custodian feesNote 3(c) 899,342 Distribution feesNote 3(b) 99,626 Professional fees 81,294 Prospectus and shareholders reports 68,688 Directors fees and expensesNote 3(d) 46,641 Registration fees 39,691 Loan commitment feesNote 2 1,800 Interest expenseNote 2 1,598 Miscellaneous 32,880 Total Expenses Lessreduction in fees due to earnings creditsNote 3(c) (584) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 62,769,919 Net realized gain (loss) on forward foreign currency exchange contracts 219,066 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 77,944,936 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 7,753 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. TheFund 15 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2010 Year Ended (Unaudited) May 31, 2010 Operations ($): Investment incomenet 1,939,992 7,594,198 Net realized gain (loss) on investments 62,988,985 70,647,035 Net unrealized appreciation (depreciation) on investments 77,952,689 59,719,624 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares  (6,761,877) Class C Shares  (133,704) Class I Shares  (3,134,864) Total Dividends  Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 114,901,562 215,398,787 Class B Shares 209,819 558,739 Class C Shares 10,909,285 18,091,685 Class I Shares 346,250,699 261,322,938 Dividends reinvested: Class A Shares  6,416,663 Class C Shares  103,766 Class I Shares  2,545,548 Cost of shares redeemed: Class A Shares (120,350,134) (309,831,940) Class B Shares (154,219) (1,609,273) Class C Shares (2,207,115) (2,578,492) Class I Shares (73,329,830) (110,919,343) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 846,768,195 639,338,705 End of Period Undistributed investment incomenet 6,628,702 4,688,710 16 Six Months Ended November 30, 2010 Year Ended (Unaudited) May 31, 2010 Capital Share Transactions: Class A a Shares sold 9,653,575 19,960,983 Shares issued for dividends reinvested  568,853 Shares redeemed (9,831,927) (27,678,728) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 18,014 53,940 Shares redeemed (13,427) (162,103) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 906,520 1,652,785 Shares issued for dividends reinvested  9,331 Shares redeemed (187,200) (236,792) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 28,538,560 22,945,358 Shares issued for dividends reinvested  224,277 Shares redeemed (5,944,098) (9,452,635) Net Increase (Decrease) in Shares Outstanding a During the period ended November 30, 2010, 1,691 Class B shares representing $19,989 were automatically converted to 1,626 Class A shares and during the period ended May 31, 2010, 62,531 Class B shares representing $622,738 were automatically converted to 60,229 Class A shares. See notes to financial statements. TheFund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended November 30, 2010 Year Ended May 31, Class A Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.89 9.16 19.45 23.41 23.06 19.50 Investment Operations: Investment incomenet a .02 .09 .13 .17 .17 .21 Net realized and unrealized gain (loss) on investments 1.61 1.76 (6.63) 2.77 6.53 6.33 Total from Investment Operations 1.63 1.85 (6.50) 2.94 6.70 6.54 Distributions: Dividends from investment incomenet  (.12) (.34) (.23) (.11) (.31) Dividends from net realized gain on investments   (3.45) (6.67) (6.24) (2.67) Total Distributions  (.12) (3.79) (6.90) (6.35) (2.98) Net asset value, end of period 12.52 10.89 9.16 19.45 23.41 23.06 Total Return (%) b 14.97 c 20.14 (26.58) 12.08 32.36 34.52 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.82 d 1.77 2.01 1.78 1.81 1.81 Ratio of net expenses to average net assets 1.82 d 1.76 2.00 1.77 1.81 1.80 Ratio of net investment income to average net assets .37 d .79 1.28 .79 .75 .94 Portfolio Turnover Rate 31.15 c 70.17 58.57 52.37 49.56 50.00 Net Assets, end of period ($ x 1,000) 581,951 508,118 492,958 907,634 1,138,916 1,352,639 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 18 Six Months Ended November 30, 2010 Year Ended May 31, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.50 8.83 18.76 22.81 22.67 19.21 Investment Operations: Investment income (loss)net a (.04) .03 .05 (.02) .02 .04 Net realized and unrealized gain (loss) on investments 1.55 1.64 (6.39) 2.68 6.36 6.23 Total from Investment Operations 1.51 1.67 (6.34) 2.66 6.38 6.27 Distributions: Dividends from investment incomenet   (.14) (.04)  (.14) Dividends from net realized gain on investments   (3.45) (6.67) (6.24) (2.67) Total Distributions   (3.59) (6.71) (6.24) (2.81) Net asset value, end of period 12.01 10.50 8.83 18.76 22.81 22.67 Total Return (%) b 14.38 c 18.91 (27.11) 11.07 31.36 33.53 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.81 d 2.71 2.79 2.65 2.55 2.57 Ratio of net expenses to average net assets 2.81 d 2.71 2.78 2.64 2.55 2.57 Ratio of net investment income (loss) to average net assets (.66) d .32 .43 (.08) .08 .16 Portfolio Turnover Rate 31.15 c 70.17 58.57 52.37 49.56 50.00 Net Assets, end of period ($ x 1,000) 705 568 1,434 3,623 4,146 4,151 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. TheFund 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2010 Year Ended May 31, Class C Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.70 9.06 18.80 22.89 22.72 19.25 Investment Operations: Investment income (loss)net a (.03) .01 .06 (.02) .03 .05 Net realized and unrealized gain (loss) on investments 1.59 1.74 (6.35) 2.69 6.38 6.24 Total from Investment Operations 1.56 1.75 (6.29) 2.67 6.41 6.29 Distributions: Dividends from investment incomenet  (.11) (.00) b (.09)  (.15) Dividends from net realized gain on investments   (3.45) (6.67) (6.24) (2.67) Total Distributions  (.11) (3.45) (6.76) (6.24) (2.82) Net asset value, end of period 12.26 10.70 9.06 18.80 22.89 22.72 Total Return (%) c 14.58 d 19.25 (27.07) 11.05 31.43 33.58 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.60 e 2.56 2.73 2.66 2.52 2.53 Ratio of net expenses to average net assets 2.60 e 2.56 2.72 2.65 2.52 2.52 Ratio of net investment income (loss) to average net assets (.49) e .09 .59 (.07) .14 .20 Portfolio Turnover Rate 31.15 d 70.17 58.57 52.37 49.56 50.00 Net Assets, end of period ($ x 1,000) 31,788 20,054 4,063 8,106 8,852 8,092 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 20 Six Months Ended November 30, 2010 Year Ended May 31, Class I Shares (Unaudited) 2010 2009 2008 a 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.97 9.23 19.49 23.50 23.14 19.55 Investment Operations: Investment incomenet b .02 .13 .18 .22 .39 .31 Net realized and unrealized gain (loss) on investments 1.64 1.75 (6.67) 2.76 6.41 6.33 Total from Investment Operations 1.66 1.88 (6.49) 2.98 6.80 6.64 Distributions: Dividends from investment incomenet  (.14) (.32) (.32) (.20) (.38) Dividends from net realized gain on investments   (3.45) (6.67) (6.24) (2.67) Total Distributions  (.14) (3.77) (6.99) (6.44) (3.05) Net asset value, end of period 12.63 10.97 9.23 19.49 23.50 23.14 Total Return (%) 15.13 c 20.30 (26.40) 12.19 32.78 35.00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.62 d 1.61 1.80 1.64 1.48 1.47 Ratio of net expenses to average net assets 1.62 d 1.61 1.79 1.63 1.48 1.46 Ratio of net investment income to average net assets .37 d 1.12 1.58 1.01 1.79 1.33 Portfolio Turnover Rate 31.15 c 70.17 58.57 52.37 49.56 50.00 Net Assets, end of period ($ x 1,000) 651,436 318,028 140,884 323,417 346,254 49,236 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. TheFund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Emerging Markets Fund (the fund) is a separate non-diversified series of Dreyfus International Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering two series, including the fund. The funds investment objective is to seek long-term capital growth.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class B, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund no longer offers Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 22 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available, are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assis- TheFund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) tance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 24 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign  1,242,600,623 63,150  Exchange Traded Funds 12,137,619   Rights  684,464   Other Financial Instruments: Forward Foreign Currency Exchange Contracts   970  Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (2,631)   See Statement of Investments for additional detailed categorizations.  Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at November 30, 2010.The remaining portion of ASU TheFund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation 26 restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended May 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. TheFund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has an unused capital loss carryover of $70,760,053 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to May 31, 2010. If not applied, the carryover expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal year ended May 31, 2010 was as follows: ordinary income $10,030,445. The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended November 30, 2010 was approximately $222,400, with a related weighted average annualized interest rate of 1.43%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of 1.25% of the value of the funds average daily net assets and is payable monthly. During the period ended November 30, 2010, the Distributor retained $23,840 from commissions earned on sales of the funds Class A shares and $161 and $13,584 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. 28 (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. During the period ended November 30, 2010, Class B and Class C shares were charged $2,424 and $97,202, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2010, Class A, Class B and Class C shares were charged $719,927, $808 and $32,400, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended November 30, 2010, the fund was charged $84,014 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. TheFund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2010, the fund was charged $10,652 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $584. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2010, the fund was charged $899,342 pursuant to the custody agreement. During the period ended November 30, 2010, the fund was charged $3,345 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $1,377,095, Rule 12b-1 distribution plan fees $20,085, shareholder services plan fees $131,560, custodian fees $446,035, chief compliance officer fees $1,152 and transfer agency per account fees $47,550. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance, including redemptions made through the use of the funds exchange privilege. During the period ended November 30, 2010, redemption fees charged and retained by the fund amounted to $85,363. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended November 30, 2010, amounted to $617,474,199 and $327,148,336, respectively. 30 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited TheFund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) to the unrealized gain on each open contract.The following summarizes open forward contracts at November 30, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Hong Kong Dollar, expiring 12/1/2010 14,434,624 1,857,940 1,858,910 970 Sales: Proceeds ($) South African Rand, expiring 12/1/2010 1,894,918 264,532 267,163 (2,631) Gross Unrealized Appreciation Gross Unrealized Depreciation The following summarizes the average market value of derivatives outstanding during the period ended November 30, 2010: Value ($) Forward Contracts 2,342,072 At November 30, 2010, accumulated net unrealized appreciation on investments was $105,378,177, consisting of $157,285,459 gross unrealized appreciation and $51,907,282 gross unrealized depreciation. At November 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 32 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2011 By: /s/ James Windels James Windels, Treasurer Date: January 24, 2011 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
